                                                     Case 20-10766-KBO    Doc 549         Filed 06/29/20         Page 1 of 6
Court Conference                                                                                       U.S. Bankruptcy Court-District of Delaware
           Calendar Date:               06/29/2020                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:               10:00 AM ET
                                                                                                                                    Honorable Karen B. Owens
                                                                                                                                                   Courtroom
                                                                                                                                              Amended Calendar Jun 29 2020 8:12AM

 Page #       Item #    Case Name         Case #      Proceeding          App ID Appearing             Telephone       Firm Name                            Representing
                        Quorum Health     20-10766    Hearing            10666569   Katherine          (602)           Ballard Spahr LLP                    Creditor, Insight / LIVE
                        Corporation                                                 Anderson-Sanch     798-5400 ext.
                                                                                    ez
                        Quorum Health     20-10766    Hearing            10667436   William E.         (312)           Kirkland & Ellis LLP                 Interested Party, Ad Hoc
                        Corporation                                                 Arnault            862-2000 ext.                                        Committee of
                                                                                                                                                            Noteholders / LIVE
                        Quorum Health     20-10766    Hearing            10661093   Joseph C.          (302)           Morris Nichols Arsht & Tunnell       Interested Party,
                        Corporation                                                 Barsalona, II      351-9118 ext.   LLP                                  Mudrick Capital
                                                                                                                                                            Management, LP / LIVE
                        Quorum Health     20-10766    Hearing            10675030   Jordan S. Blask    (412)           Tucker Arensberg                     Interested Party,
                        Corporation                                                                    566-1212 ext.                                        Thermo Fisher Scientific
                                                                                                                                                            / LISTEN ONLY
                        Quorum Health     20-10766    Hearing            10660016   William Bowden     (302)           Ashby & Geddes                       Interested Party,
                        Corporation                                                                    654-1888 ext.                                        Wilmington Savings
                                                                                                                                                            Fund Society / LISTEN
                                                                                                                                                            ONLY
                        Quorum Health     20-10766    Hearing            10672828   William D.         (212)           Winston & Strawn LLP                 Lender(s), UBS AG,
                        Corporation                                                 Brewer             294-6810 ext.                                        Stamford Branch, as
                                                                                                                                                            Administrative Agent &
                                                                                                                                                            Collateral Agent /
                                                                                                                                                            LISTEN ONLY
                        Quorum Health     20-10766    Hearing            10675732   Charles J. Brown   (302)           Gellert Scali Busenkell & Brown      Creditor, Raj Barma /
                        Corporation                                                 III                425-5813 ext.   LLC                                  LIVE
                        Quorum Health     20-10766    Hearing            10673287   Kate R. Buck       (302)           McCarter & English LLP               Creditor, Wells Fargo
                        Corporation                                                                    984-6300 ext.                                        Vendor Financial
                                                                                                                                                            Service, LLC et al /
                                                                                                                                                            LIVE
                        Quorum Health     20-10766    Hearing            10675609   Kieran Byrne       (973)           In Pro Per                           Interested Party,
                        Corporation                                                                    265-2905 ext.                                        Investor MK Byrne & Co.
                                                                                                                                                            / LISTEN ONLY
                        Quorum Health     20-10766    Hearing            10661697   Kevin M.           (302)           Benesch Friedlander Coplan &         Interested Party, Ad Hoc
                        Corporation                                                 Capuzzi            442-7063 ext.   Aronoff, LLP                         Committee of certain
                                                                                                                                                            holders of 11.625%
                                                                                                                                                            Senior Notes due 2023 /
                                                                                                                                                            LIVE
                        Quorum Health     20-10766    Hearing            10672864   Jaime Chapman      (302)           Young, Conaway Stargatt &            Interested Party, UBS
                        Corporation                                                                    571-5732 ext.   Taylor, LLP                          AG / LISTEN ONLY

Peggy Drasal ext. 802                                                     CourtConfCal2009                                                                                  Page 1 of 6
                        Quorum Health   20-10766 Case   20-10766-KBO
                                                   Hearing              Doc 549
                                                                              David Filed
                                                                       10671252     Chasen 06/29/20
                                                                                               (305)          PageKairos
                                                                                                                   2 ofCapital
                                                                                                                         6 Management LP                Interested Party, Kairos
                        Corporation                                                                 422-1465 ext.                                       Capital Management /
                                                                                                                                                        LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10672853   M. Blake Cleary   (302)           Young, Conaway Stargatt &           Lender(s), UBS AG,
                        Corporation                                                                 571-6714 ext.   Taylor, LLP                         Stamford Branch, as
                                                                                                                                                        Administrative Agent &
                                                                                                                                                        Collateral Agent /
                                                                                                                                                        LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10658681   Kelly M. Conlan   (302)           Connolly Gallagher LLP              Claimant, Cigna / LIVE
                        Corporation                                                                 252-3625 ext.
                        Quorum Health   20-10766   Hearing             10661134   Kim Conroy        (212)           Kasowitz Benson & Torres LLP        Interested Party,
                        Corporation                                                                 506-1946 ext.                                       Mudrick Capital
                                                                                                                                                        Management, LP / LIVE
                        Quorum Health   20-10766   Hearing             10661289   Guy Davis         (212)           Protiviti, Inc.                     Witness, Mudrick
                        Corporation                                               (Witness)         603-8349 ext.                                       Capital Management,
                                                                                                                                                        L.P. / LIVE
                        Quorum Health   20-10766   Hearing             10661056   Robert J.         (302)           Morris Nichols Arsht & Tunnell      Interested Party, Robert
                        Corporation                                               Dehney            658-9200 ext.   LLP                                 J. Dehney / LIVE
                        Quorum Health   20-10766   Hearing             10671833   Kevin M.          (646)           Reorg Research, Inc.                Interested Party, Reorg
                        Corporation                                               Eckhardt          862-6386 ext.                                       Research / LISTEN
                                                                                                                                                        ONLY
                        Quorum Health   20-10766   Hearing             10661166   Andrew H. Elkin   (212)           Kasowitz, Benson & Torres LLP       Interested Party,
                        Corporation                                                                 542-4756 ext.                                       Mudrick Capital
                                                                                                                                                        Management, L.P. /
                                                                                                                                                        LIVE
                        Quorum Health   20-10766   Hearing             10663240   Robert Feuille    (915)           ScottHulse, P.C.                    Creditor, Continental
                        Corporation                                                                 533-2493 ext.                                       Mountain / LIVE
                        Quorum Health   20-10766   Hearing             10659389   Lincoln           (212)           Perkins Coie LLP                    Interested Party, Lincoln
                        Corporation                                               Finkenberg        261-6813 ext.                                       Finkenberg / LISTEN
                                                                                                                                                        ONLY
                        Quorum Health   20-10766   Hearing             10667957   Mark I. Fishman   (203)           Neubert, Pepe & Monteith, P.C.      Interested Party, Daniel
                        Corporation                                                                 821-2000 ext.                                       T. McMurray / LIVE
                        Quorum Health   20-10766   Hearing             10663023   Gregory Flasser   (302)           Bayard P.A.                         Interested Party, SCP
                        Corporation                                                                 429-4270 ext.                                       Health / LIVE
                        Quorum Health   20-10766   Hearing             10667939   Thomas            (615)           Gullett Sanford Robinson & Martin   Creditor, MEDHOST
                        Corporation                                               Forrester         418-0202 ext.   , PLLC                              Cloud Services, Inc. et
                                                                                                                                                        al / LIVE
                        Quorum Health   20-10766   Hearing             10667359   John Gentile      (302)           Benesch Friedlander Coplan &        DIP Agent, GLAS USA
                        Corporation                                                                 442-7071 ext.   Aronoff, LLP                        LLC and GLAS
                                                                                                                                                        Americas LLC / LIVE
                        Quorum Health   20-10766   Hearing             10674620   David Giattino    (302)           Stevens & Lee, P.C.                 Bankruptcy Counsel,
                        Corporation                                                                 425-3312 ext.                                       Class Counsel / LIVE
                        Quorum Health   20-10766   Hearing             10659312   Bradley T.        (312)           McDermott Will & Emery LLP          Debtor, Quorum Health
                        Corporation                                               Giordano          984-6473 ext.                                       Corporation / LIVE
                        Quorum Health   20-10766   Hearing             10661646   Andrew N.         (212)           Wilmer Cutler Pickering Hale &      Creditor, GLAS
                        Corporation                                               Goldman           230-8836 ext.   Dorr LLP                            Americas, LLC / LIVE
                        Quorum Health   20-10766   Hearing             10675735   Nicole            (212)           Kirkland & Ellis LLP                Creditor, Ad Hoc
                        Corporation                                               Greenblatt        446-4664 ext.                                       Committee / LIVE


Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 2 of 6
                        Quorum Health   20-10766 Case   20-10766-KBO
                                                   Hearing              Doc 549
                                                                       10665454     Filed 06/29/20
                                                                              Brian Guiney    (212)             PagePatterson
                                                                                                                     3 of 6 Belknap Webb & Tyler           Interested Party,
                        Corporation                                                                   336-2305 ext.                                        Johnson & Johnson /
                                                                                                                                                           LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10671247   Bojan Guzina        (312)           Sidley Austin LLP                    Creditor, Blue Cross /
                        Corporation                                                                   853-7323 ext.                                        LIVE
                        Quorum Health   20-10766   Hearing             10658897   Benjamin A.         (302)           Office of the United States          U.S. Trustee, Andrew
                        Corporation                                               Hackman             573-6491 ext.   Trustee                              Vara / LIVE
                        Quorum Health   20-10766   Hearing             10661180   Claiborne Hane      (212)           Kasowitz, Benson & Torres LLP        Interested Party,
                        Corporation                                                                   547-1386 ext.                                        Mudrick Capital
                                                                                                                                                           Management / LIVE
                        Quorum Health   20-10766   Hearing             10659367   H. Peter Haveles    (212)           McDermott Will & Emery LLP           Debtor, Quorum Health
                        Corporation                                               Jr.                 547-5400 ext.                                        Corporation / LIVE
                        Quorum Health   20-10766   Hearing             10659443   Patrick J. Healy    (302)           Wilmington Savings Fund Society      Creditor, Wilmington
                        Corporation                                                                   888-7420 ext.                                        Savings Fund Society /
                                                                                                                                                           LIVE
                        Quorum Health   20-10766   Hearing             10661191   Marcellene          (212)           Kasowitz, Benson & Torres LLP        Interested Party,
                        Corporation                                               Hearn               547-1386 ext.                                        Mudrick Capital
                                                                                                                                                           Management / LIVE
                        Quorum Health   20-10766   Hearing             10659346   Timothy Hoeffner    (267)           McDermott Will & Emery LLP           Debtor, Quorum Health
                        Corporation                                                                   767-2644 ext.                                        Corporation / LIVE
                        Quorum Health   20-10766   Hearing             10659330   David Hurst         (302)           McDermott Will & Emery LLP           Debtor, Quorum Health
                        Corporation                                                                   485-3900 ext.                                        Corporation / LIVE
                                                                                                      5068
                        Quorum Health   20-10766   Hearing             10665143   Joseph H.           (302)           Stevens & Lee, P.C.                  Creditor, Johnson &
                        Corporation                                               Huston, Jr.         425-3310 ext.                                        Johnson / LISTEN
                                                                                                                                                           ONLY
                        Quorum Health   20-10766   Hearing             10661205   Shelley Ivan        (212)           Kasowitz, Benson & Torres LLP        Interested Party,
                        Corporation                                                                   547-1386 ext.                                        Mudrick Capital
                                                                                                                                                           Management / LIVE
                        Quorum Health   20-10766   Hearing             10659386   Emily Keil          (312)           McDermott Will & Emery LLP           Debtor, Quorum Health
                        Corporation                                                                   984-2009 ext.                                        Corporation / LISTEN
                                                                                                                                                           ONLY
                        Quorum Health   20-10766   Hearing             10669136   Carl Kunz, III      (302)           Morris James LLP                     Creditor, MEDHOST
                        Corporation                                                                   888-6800 ext.                                        Cloud Services, Inc. et
                                                                                                                                                           al / LIVE
                        Quorum Health   20-10766   Hearing             10672842   Blaise Latella      (212)           Winston & Strawn LLP                 Lender(s), UBS AG,
                        Corporation                                                                   294-6810 ext.                                        Stamford Branch, as
                                                                                                                                                           Administrative Agent &
                                                                                                                                                           Collateral Agent /
                                                                                                                                                           LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10663293   Raymond             (302)           Klehr Harrison Harvey Branzburg      Client, Daniel McMurray
                        Corporation                                               Lemisch             552-5530 ext.   LLP                                  / LIVE
                        Quorum Health   20-10766   Hearing             10668650   Leah V. Lerman      (202)           U.S. Department of Justice - Civil   Creditor, The United
                        Corporation                                                                   307-0452 ext.   Division                             States / LIVE
                        Quorum Health   20-10766   Hearing             10659570   Geoffrey J. Lewis   (302)           Wilmington Savings Fund Society      Interested Party,
                        Corporation                                                                   573-3218 ext.                                        Geoffrey J. Lewis /
                                                                                                                                                           LISTEN ONLY




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                   Page 3 of 6
                        Quorum Health   20-10766 Case   20-10766-KBO
                                                   Hearing              Doc 549
                                                                       10664160    Filed
                                                                              Michael       06/29/20
                                                                                      G. Linn   (415)           PageFarallon
                                                                                                                     4 of 6Capital Management          Interested Party, we are
                        Corporation                                                                   421-2132 ext.                                    representing ourselves /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10663734   Tony Logan          (470)           Tony Logan - In Pro Per/Pro Se   In Propria Persona,
                        Corporation                                                                   312-8072 ext.                                    Tony Logan / LIVE
                        Quorum Health   20-10766   Hearing             10665129   Tyson Lomazow       (212)           Milbank LLP                      Creditor, Creditor ad hoc
                        Corporation                                                                   530-5367 ext.                                    group of First Lien
                                                                                                                                                       Lenders / LIVE
                        Quorum Health   20-10766   Hearing             10661664   Benjamin            (617)           Wilmer Hale, LLP                 Creditor, GLAS
                        Corporation                                               Loveland            526-6641 ext.                                    Americas LLC / LIVE
                        Quorum Health   20-10766   Hearing             10667428   Zachary Manning     (212)           Kirkland & Ellis LLC             Interested Party, Ad Hoc
                        Corporation                                                                   390-4456 ext.                                    Note Holder Group /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10665463   Chantelle D.        (302)           Ballard Spahr LLP                Interested Party,
                        Corporation                                               McClamb             252-4456 ext.                                    Aramark / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10667986   Daniel T.           (203)           Neubert, Pepe & Monteith, P.C.   Interested Party, Daniel
                        Corporation                                               McMurray            821-2000 ext.                                    T. McMurray / LIVE
                        Quorum Health   20-10766   Hearing             10665089   Alex E. Miller      (212)           Milbank LLP                      Creditor, AD HOC
                        Corporation                                                                   530-5546 ext.                                    GROUP of First Lien
                                                                                                                                                       Lenders / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10672875   Jacob Morton        (302)           Young Conaway Stargatt &         Representing, UBS AG /
                        Corporation                                                                   571-5741 ext.   Taylor, LLP                      LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10667386   Leann Moses         (504)           Carver Darden Koretzky Tessier   Creditor, Hancock
                        Corporation                                                                   585-3830 ext.   Finn Blossman & Areaux           Whitney Bank / LIVE
                        Quorum Health   20-10766   Hearing             10659333   Tina Moss           (212)           Perkins Coie LLP                 Interested Party, Tina
                        Corporation                                                                   262-6910 ext.                                    Moss / LIVE
                        Quorum Health   20-10766   Hearing             10661232   Jason Mudrick       (646)           Mudrick Capital Management, LP   Interested Party,
                        Corporation                                                                   747-9548 ext.                                    Mudrick Capital
                                                                                                                                                       Management, LP /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10669340   Bryan Norbut        (618)           Integritas Emergency Physician   Creditor, Granite City
                        Corporation                                                                   201-5778 ext.   Services                         Emergency Medicine
                                                                                                                                                       Providers / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10671287   Daniel A. O'Brien   (302)           Venable LLP                      Interested Party, Health
                        Corporation                                                                   245-4233 ext.                                    Grid / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10675634   Byung S. Park       (646)           Bank of America                  Interested Party, Bank of
                        Corporation                                                                   855-9619 ext.                                    America / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10663259   Christopher L.      (804)           Eckert Seamans Cherrin &         Creditor, DXC
                        Corporation                                               Perkins             788-9636 ext.   Mellott, LLC                     Technology Services /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10659285   Felicia Perlman     (312)           McDermott Will & Emery LLP       Debtor, Quorum Health
                        Corporation                                                                   984-6473 ext.                                    Corporation / LIVE
                        Quorum Health   20-10766   Hearing             10663404   Lisa M. Peters      (402)           Kutak Rock LLP                   Interested Party, TIAA
                        Corporation                                                                   661-8609 ext.                                    Commercial Finance,
                                                                                                                                                       Inc. and Western
                                                                                                                                                       Alliance Bank / LISTEN
                                                                                                                                                       ONLY

Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                               Page 4 of 6
                        Quorum Health   20-10766 Case   20-10766-KBO
                                                   Hearing              Doc 549     Filed 06/29/20
                                                                              Matthew
                                                                       10661245               (646)            PageMudrick
                                                                                                                    5 of 6Capital Management, LP       Interested Party,
                        Corporation                                               Pietroforte        747-9548 ext.                                     Mudrick Capital
                                                                                                                                                       Management, LP /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10661067   Andrew R.          (302)           Morris Nichols Arsht & Tunnell    Interested Party,
                        Corporation                                               Remming            658-9200 ext.   LLP                               Mudrick Capital
                                                                                                                                                       Management, LP / LIVE
                        Quorum Health   20-10766   Hearing             10661308   Suzanne Roski      (212)           Protiviti, Inc.                   Interested Party,
                        Corporation                                                                  603-8349 ext.                                     Mudrick Capital
                                                                                                                                                       Management, LP /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10661109   David Rosner       (212)           Kasowitz Benson & Torres LLP      Interested Party, David
                        Corporation                                                                  506-1726 ext.                                     Rosner / LIVE
                        Quorum Health   20-10766   Hearing             10671293   Jeffrey S. Sabin   (212)           Venable LLP                       Interested Party, Health
                        Corporation                                                                  307-5500 ext.                                     Grid / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10661158   Shai Schmidt       (212)           Kasowitz Benson & Torres LLP      Interested Party, Shai
                        Corporation                                                                  506-1949 ext.                                     Schmidt / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10672817   Carey D.           (212)           Winston & Strawn LLP              Lender(s), UBS AG,
                        Corporation                                               Schreiber          294-6810 ext.                                     Stamford Branch, as
                                                                                                                                                       Administrative Agent &
                                                                                                                                                       Collateral Agent /
                                                                                                                                                       LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10661121   Howard Schub       (212)           Kasowitz Benson & Torres LLP      Interested Party,
                        Corporation                                                                  506-1729 ext.                                     Mudrick Capital
                                                                                                     00                                                Management, LP / LIVE
                        Quorum Health   20-10766   Hearing             10665201   Michelle E.        (972)           Singer & Levick, PC               Creditor, Conduent /
                        Corporation                                               Shriro             380-5533 ext.                                     LIVE
                        Quorum Health   20-10766   Hearing             10664217   Russell            (302)           Richards, Layton & Finger, P.A.   Creditor, Ad Hoc Term
                        Corporation                                               Silberglied        651-7545 ext.                                     Lenders / LIVE
                        Quorum Health   20-10766   Hearing             10673208   Sarah Silveira     (302)           Richards, Layton & Finger, P.A.   Creditor, Group of Ad
                        Corporation                                                                  651-7687 ext.                                     Hoc Lenders / LIVE
                        Quorum Health   20-10766   Hearing             10661263   Matthew Smith      (804)           Protiviti, Inc.                   Interested Party,
                        Corporation                                                                  644-7000 ext.                                     Protiviti, Inc. / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10675744   Cam Sorenson       (615)           Cam Sorenson - In Pro Per/Pro     Interested Party, Cam
                        Corporation                                                                  390-5455 ext.   Se                                Sorenson / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10661145   Matthew B. Stein   (212)           Kasowitz Benson & Torres LLP      Interested Party,
                        Corporation                                                                  506-1717 ext.                                     Matthew Stein / LIVE
                        Quorum Health   20-10766   Hearing             10675398   Jessica            (212)           Reorg Research, Inc.              Interested Party, Reorg
                        Corporation                                               Steinhagen         588-8890 ext.                                     Research, Inc. / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10667496   Katie G.           (615)           Waller Lansden Dortch & Davis,    Creditor, Sector
                        Corporation                                               Stenberg           850-8944 ext.   LLP                               Financial, Inc. / LISTEN
                                                                                                                                                       ONLY
                        Quorum Health   20-10766   Hearing             10661279   Sean Sterling      (410)           Protiviti Inc.                    Interested Party, Protiviti
                        Corporation                                                                  454-6800 ext.                                     Inc. / LISTEN ONLY




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 5 of 6
                        Quorum Health   20-10766 Case   20-10766-KBO
                                                   Hearing              Doc 549
                                                                       10667323     Filed
                                                                              Jennifer      06/29/20
                                                                                       Sucher   (312)          PageFox
                                                                                                                    6 Swibel
                                                                                                                       of 6 Levin & Carroll LLP         Bankruptcy Counsel,
                        Corporation                                                                  402-3662 ext.                                      Humana Insurance
                                                                                                                                                        Company / LISTEN
                                                                                                                                                        ONLY
                        Quorum Health   20-10766   Hearing             10661102   Brett Turlington   (302)           Morris Nichols Arsht & Tunnell     Interested Party,
                        Corporation                                                                  658-9200 ext.   LLP                                Mudrick Capital
                                                                                                     212                                                Management, LP / LIVE
                        Quorum Health   20-10766   Hearing             10676061   Rajeev Varma       (815)           Rajeev Varma - In Pro Per/Pro Se   Creditor/Claimant,
                        Corporation                                                                  260-7801 ext.                                      Rajeev Varma / LIVE
                        Quorum Health   20-10766   Hearing             10659431   Nina M             (212)           Perkins Coie LLP                   Interested Party,
                        Corporation                                               Varughese          261-6889 ext.                                      Wilmington Savings
                                                                                                                                                        Fund Society / LISTEN
                                                                                                                                                        ONLY
                        Quorum Health   20-10766   Hearing             10658699   Kelly Waits        (404)           Burr & Forman LLP                  Creditor, HealthTrust
                        Corporation                                                                  685-4306 ext.                                      Workforce Soltuions /
                                                                                                                                                        LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10661083   Meghan Ward        (302)           Morris Nichols Arsht & Tunnell     Interested Party,
                        Corporation                                               Cascio             658-9200 ext.   LLP                                Mudrick Capital
                                                                                                                                                        Management, LP / LIVE
                        Quorum Health   20-10766   Hearing             10667933   Robert S.          (804)           Hirschler Fleischer, P.C.          Interested Party, Owens
                        Corporation                                               Westermann         771-5610 ext.                                      & Minor Distribution, Inc.
                                                                                                                                                        / LIVE
                        Quorum Health   20-10766   Hearing             10664011   Shannon B. Wolf    (860)           Morgan Lewis & Bockius LLP         Consultant, Alvarez &
                        Corporation                                                                  240-2756 ext.                                      Marsal / LISTEN ONLY
                        Quorum Health   20-10766   Hearing             10675594   Becky A. Yerak     (312)           Wall Street Journal                Interested Party, Wall
                        Corporation                                                                  543-1306 ext.                                      Street Journal / LISTEN
                                                                                                                                                        ONLY




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 6 of 6
